Citation Nr: 0920389	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-39 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
perforated eardrum. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to 
December 1971.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2005 rating decision 
rendered by the Augusta, Maine, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction rests with 
New York.  

The Veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.

The Board notes that this case was remanded in November 2008 
for further development.  


FINDINGS OF FACT

1.  The Veteran was last denied service connection for a 
perforated ear drum in an October 1974 rating decision.  The 
Veteran did not perfect an appeal to that decision and it 
became final.  

2.  The evidence added to the record since the October 1974 
decision is cumulative or redundant of the evidence 
previously of record and does not relate to an unestablished 
fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the Veteran's claim for 
service connection for a perforated ear drum has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in December 2008.  Subsequent adjudication was 
accomplished in a February 2009 supplemental statement of the 
case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The Board notes that the Veteran's service medical records 
were damaged in a fire.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Because of the missing records, the 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

				Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran has appealed the denial to reopen his claim for 
service connection for a perforated eardrum.  The Veteran was 
previously denied service connection for a perforated ear 
drum in an October 1974 decision.  The RO found that the 
available records did not show treatment for the claimed 
condition during service nor was it recorded at discharge.  
It was noted that no further action could be taken on the 
claim unless evidence is presented showing that the condition 
was incurred in or aggravated by service and that it still 
exists.  The Veteran did not appeal the October 1974 decision 
and it became final.  

At the time of the last final denial, the record contained a 
DD 214 which showed that the Veteran was discharged for not 
meeting medical fitness standards at the time of enlistment 
or induction.  An operation record from October 1973 which 
reported that the Veteran underwent an operation for a 
perforated right tympanic membrane (TM) was also of record at 
the time of the last final denial. 

The Veteran filed a claim to reopen his claim for service 
connection for a perforated eardrum in April 2005.  Since the 
last final denial in October 1974 several documents have been 
added to the record including a November 1971 entrance 
examination which revealed that the ears were normal.  The 
Veteran also reported no ear trouble at that time.  Also 
submitted is an October 2005 examination noting that the 
appellant had surgery for a perforated right TM in 1972.  

Since the last final denial, the Veteran has also been 
afforded a hearing.  During the September 2008 hearing, the 
Veteran testified that while in service he ran into a pole 
which caused him to break his right eardrum.  He further 
maintained that he was then discharged for medical reasons 
and when he returned home from service he still had hearing 
problems and sought treatment.  Medical records unrelated to 
the current claim for service connection for a perforated 
eardrum have also been submitted since the last final denial.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the Veteran's claim 
for service connection for a perforated ear drum has not been 
submitted.  The Veteran's claim for service connection was 
previously denied because there was no showing that the 
Veteran's condition was incurred in or aggravated by service 
and that it still exists.  Although the Veteran has re-
submitted evidence showing that he had surgery for a 
perforated eardrum, this fact had already been established.  
Therefore, such evidence is cumulative.  Moreover, the 
medical records regarding other medical conditions are 
immaterial to the current claim for service connection.  The 
Board notes that the November 1971 entrance examination which 
reported normal ears has been submitted since the last final 
denial.  However, the examination does not provide relevant 
information, and it fails to show that the appellant's 
condition was incurred in or aggravated by service and that 
it still exists.  

Because the evidence submitted since the last final decision 
is cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a perforated ear drum, the Veteran has not submitted new 
and material evidence.  Thus, the Board concludes that new 
and material evidence has not been presented to reopen the 
claim.  Stated differently, service connection for a 
perforated ear drum was denied in the past because there was 
no showing that the condition was incurred in or aggravated 
by service and that it still exists.  No material facts have 
changed.








ORDER

The application to reopen the claim for service connection 
for a perforated ear drum is denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


